Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 9/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, are rejected under 35 U.S.C. 103 as being unpatentable over IT’586 (IT UA20 163 586) in view of JP’816 (JP2001 152816).

Regarding claim 1:  IT’586 discloses a crosshead for a valve train of internal combustion engine for transmission of a cam lift to two gas exchange valves (6), the crosshead comprising a body forming an inverted U-shape cross-sectional profile via bending of steel sheet (figures 2-4), the body having: a first side wall connected to a second side wall via a transverse wall, a contact surface (15) configured to engage a rocker arm or a camshaft, the contact surface formed on an upper side of the transverse wall and a first valve (6’) contact surface and a second valve (6’) contact surface formed on an underside of the transverse wall.
IT’586 fails to disclose a first end wall configured as a first finder extending from a first longitudinal end of the transverse wall and a second end wall configured as a second finger extending from a second longitudinal end of the transverse wall, and the first end wall is cut and separated from the first and second side walls such that first respective cut edges of the first end wall and the first and second side walls form first and second cutouts, and the second end wall cut and separate from the first and second side walls such that respective second cut edges of the second end wall and the first and second side walls form third and fourth cutouts.
However, JP’816 teaches a first end wall (29) configured as a first finder extending from a first longitudinal end of the transverse wall and a second end (29) wall configured as a second finger extending from a second longitudinal end of the transverse wall (figures 3,4), and the first end wall (29) is cut and separated from the first and second side walls (25,25) such that first respective cut edges of the first end wall and the first and second side walls form first and second cutouts, and the second end wall cut and separate from the first and second side walls such that respective second cut edges of the second end wall and the first and second side walls form third and fourth cutouts (figure 4).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of IT’586 by providing the arrangement as taught by JP’816 in order to further more secure the valve positioning.
Regarding claim 12: IT’586 discloses a crosshead for a valve train of an internal combustion engine for a transmission of cam lift to two gas exchange valves (figures 2-4), the crosshead comprising: a body forming an inverted U-shape cross-sectional profile (6) via cutting and bending of a single piece of sheet metal (Translation, page 2, last paragraph; and page 3 first paragraph); the body having: 5 PUBLICSerial No. UnknownAtty. Dkt. No. P191169 WO-US a transverse wall having: an upper side formed with a contact surface (15) configured to engage a rocker arm or a camshaft, an underside formed with a first valve contact surface and a second valve contact surface (6’, 6’), a first side wall extending in a first direction from a first longitudinal side of the transverse wall, a second side wall extending in the first direction from a second longitudinal side of the transverse wall (figure 2).
IT’586 fails to disclose a first end wall cut and separated from the first and second side walls, the first end wall extending in the first direction from a first longitudinal end of the transverse wall, and a second end wall cut and separated from the first and second side walls, the second end wall extending in the first direction from a second longitudinal end of the transverse wall.
However, JP’816 teaches a first end wall (29) cut and separated from the first and second side walls (25), the first end wall extending in the first direction from a first longitudinal end of the transverse wall, and a second end wall (29) cut and separated from the first and second side walls (25), the second end wall extending in the first direction from a second longitudinal end of the transverse wall (figure 3,4).

Regarding claim 2: IT’586 as modified above discloses the claimed invention as recited above except for the specification of the wall thickness numerical value.
With regard to numerical specification it is the examiners position that such      would have been an obvious matter of design choice well within the level of ordinary skill in the art depending on the functional requirement of the apparatus. Moreover, there is nothing in the record which establishes that the claimed numerical value present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).

Regarding claim 3: IT’586 as modified above discloses the claimed invention as recited above except for the coining process.  As to the method of coining process, a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)

Regarding claims 3,18: IT’586 discloses the transverse wall includes a first plateau, a second plateau, a first rising section, a second rising section, and a longitudinal center section, and the first valve contact surface is formed on the first plateau, the second valve contact surface is formed on the second plateau, the contact surface is formed on the longitudinal center section, the first plateau is connected to the longitudinal center via the first rising section such that a first elevation of the first plateau is different than an elevation of the longitudinal center section, and the second plateau is connected to the longitudinal center section via the second rising section such that a second elevation of the second plateau is different than the elevation of the longitudinal center section (figure 2).

Regarding claim 5: IT’586 discloses the first and second side walls each define a respective first free edge and a second free edge, the first and second free edges facing away from the transverse wall, and at least a portion of the first and second free edges has a constant elevation (figure 2).

Regarding claims 6,15: JP’816 discloses the first, second, third, and fourth cut-outs extend from the transverse wall (figures 2,3).  

Regarding claim 7: IT’586 discloses the first and second end walls are formed via bending of sheet steel (Translation, page 2, last paragraph).  

Regarding claim 8: IT’586 as modified above in combination and as a whole discloses the first and second end walls, the first and second side walls, and the transverse wall form an inverted bowl as recited above.

Regarding claims 9,13: JP’816 discloses the first end wall is arranged directly adjacent to the first valve contact surface, and the second end wall is arranged directly adjacent to the second valve contact surface (20,29).  

Regarding claim 10: JP’816 discloses the first and second end walls extend orthogonally relative to the contact surface (figures 3,4).  

Regarding claim 11: JP’816 discloses the first and second end walls extend orthogonally relative to the longitudinal center section (figure 3).  

Regarding claim 14: JP’816 discloses first respective cut edges of the first end wall and the first and second side walls form first and second cut-outs, and second respective cut edges of the second end wall and the first and second side walls form third and fourth cut- outs (figures 3,4).  

Regarding claim 16: JP’816 discloses the transverse wall further comprises a first plateau and a second plateau, and the first valve contact surface is formed on the first plateau, and the second valve contact surface is formed on the second plateau (20,20).  

Regarding claim 17: JP’816 discloses the transverse wall further comprises a longitudinal center section, and the contact surface is formed on the longitudinal center section (2a).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lambert et al. (2016/0153320) shows cut out (7) at the end (3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746